Case: 13-60260      Document: 00512589889         Page: 1    Date Filed: 04/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60260
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 9, 2014
JINGMEI XU; ZENGZHONG ZHANG,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 492 097
                               BIA No. A087 492 098


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jingmei Xu and her husband, Zengzhong Zhang, both natives and citizens of
China, petition this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing their appeal of the Immigration Judge’s (IJ) denial
of their applications for asylum, withholding of removal, and protection under
the Convention Against Torture (CAT). They argue that the IJ abused his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60260     Document: 00512589889      Page: 2   Date Filed: 04/09/2014


                                  No. 13-60260

discretion in denying the continuance requested by their newly retained
counsel without considering the obvious deficiency in the performance of prior
counsel and that this abuse of discretion tainted his credibility finding. This
is the sole issue for appeal, as Xu and Zhang do not challenge any other
findings or conclusions made by the IJ and affirmed by the BIA. Accordingly
Xu and Zhang have abandoned any other claims of error. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004).
      With respect to the argument that the IJ abused his discretion by failing
to consider prior counsel’s deficient performance in denying the motion to
continue the hearing scheduled for March 8, 2011, the BIA was not afforded an
opportunity to address the issue because Xu and Zhang did not include any
reference to the failure to consider counsel’s performance in the brief submitted
to the BIA.    See Claudio v. Holder, 601 F.3d 316, 319 (5th Cir. 2010).
Accordingly, Xu and Zhang failed to exhaust their administrative remedies as
to this issue, and we lack jurisdiction to consider it in the instant petition. See
Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
      The petition for review is DISMISSED for lack of jurisdiction.




                                        2